Citation Nr: 1001765	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-12 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to service connection for a claimed right ear 
hearing loss.  

2.  Entitlement to service connection for a claimed left ear 
hearing loss.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk



INTRODUCTION

The Veteran served on active duty from March 1974 to March 
1976 and from July 1978 to July 1988.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the RO that denied the Veteran's petition to reopen his 
claims of service connection for left and right ear hearing 
loss.  

In January 2008, the Board reopened the claims of service 
connection for hearing loss and remanded the case to the RO 
for additional development of the record.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The currently demonstrated right ear hearing loss is 
shown as likely as not to be due to the Veteran's exposure to 
excessive noise level incident to his duties during his 
extended period of active service.  

3.  Any  preexisting left ear hearing loss is shown as likely 
as not to have increased in severity beyond normal 
progression during the Veteran's period of active service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
right ear hearing disability is due to disease or injury that 
was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
left ear hearing loss disability is due to disease or injury 
that was aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1153, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.385 (2009); 
VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In a February 2006 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
Veteran, what information and evidence will be obtained by 
VA, and the need to advise VA of or submit any further 
medical evidence that pertained to the claims.  

The Veteran was also advised of how disability ratings and 
effective dates are assigned.  Subsequently, in a March 2006, 
April 2006, May 2006, and July 2008 letters, he was again 
advised of how disability ratings and effective dates were 
assigned.  

The case was thereafter readjudicated in a November 2009 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or a supplemental statement of the 
case, is sufficient to cure a timing defect).  

Although the Veteran has not identified or shown that any 
potential errors are prejudicial, the Board finds that any 
arguable lack of full preadjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).  Hence, 
the Board finds that the VCAA notice requirements have been 
satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA 
treatment records, and the Veteran's statements.  

Additionally, as the Board will discuss, the Veteran was 
provided with a VA examination in July and September 2009.  
The reports of these examinations reflect that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate audiological 
examination and rendered an appropriate diagnosis and opinion 
consistent with the remainder of the evidence of record.  

The Board therefore concludes that the examination is 
adequate for the purposes of this decision.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not 
contended otherwise.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran has been specifically 
notified of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant. Id.  As such, there is no indication that there 
is any prejudice to the Veteran in considering this matter on 
the merits. See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

The Veteran asserts that he was exposed to loud noise in 
service that caused his right ear hearing loss and aggravated 
his left ear hearing loss.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2009).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2009).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  

This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  

In addition, temporary flare-ups, even in service, will not 
be considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also, Daniels v. Gober, 10 Vet. App. 474, 479 (1997).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  

The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
See VAOPGCPREC 3-2003; see also, Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

Even where there is evidence of an injury or disease in 
service, there must be a present disability resulting from 
that disease or injury.  See Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  


Service Connection for the Right Ear Hearing Loss

The October 1977 entrance audiometric studies revealed 
puretone thresholds of 5, 0, 10, and 5 at the 1000, 2000, 
3000 and 4000 Hertz levels, respectively for the right ear.  
The February 1988 audiometric studies revealed puretone 
thresholds of 0, 0, 10, 15 and 25 at the 1000, 2000, 3000, 
4000 and 6000 Hertz levels, respectively for the right ear.  

A VA examination conducted in October 1988 in connection with 
the Veteran's claim of service connection determined that the 
Veteran had normal hearing in the right ear and certified 
audiometric findings of 0, 0, 5, 10 at the 1000, 2000, 3000, 
and 4000 Hertz level, respectively, and a speech recognition 
score of 96 percent correct for that ear.  

The Veteran's DD Form 214 indicates that he was a vulcan 
crewmember as well as a cargo specialist; hence, the Board 
finds that the Veteran was routinely exposed to hazardous 
noise levels during service.  

The October 2003 VA outpatient treatment record indicated 
that the Veteran denied having any occupational or 
recreational noise exposure outside of service.  

The July 2009 VA examination audiometric studies revealed 
puretone thresholds of 15, 15, 15, and 40 for the right ear.  
The speech recognition score using the Maryland CNC Test was 
100 percent.  The Veteran was diagnosed with a moderate right 
ear sensorineural hearing loss.  

The examiner noted that, since there was no change between 
the enlistment and discharge hearing tests, his hearing 
impairment was not caused by or the result of service.  

However, this medical statement is not supported by the 
evidence of record in that it did not address the 
significance of the elevated findings recorded in the higher 
frequencies at the time of the service discharge examination 
in terms of the Veteran's assertions of hearing problems 
during service or the findings of the VA examination 
performed shortly thereafter.  

Given the Veteran's credible assertions of having had 
significant noise exposure only during service, the current 
diagnosis of moderate sensorineural hearing loss is shown as 
likely as not to be due to the exposure to acoustic trauma 
during service.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for the right ear sensorineural hearing 
loss is warranted.  


Service Connection for the Left Ear Hearing Loss

The March 1974 and October 1977 entrance examinations, the 
September 1980 and 1983 service medical examinations, and a 
February 1988 separation examination included audiograms that 
showed finding consistent with the a left ear hearing 
impairment during the period of active service.   

As noted, a veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto. See 38 U.S.C.A. § 1111.  

The entrance examination noted that, prior to service, the 
Veteran had left ear hearing findings suggestive of a 
disability for VA compensation purposes at the 4000 hertz 
level.  The March 1974 entrance audiometric studies first 
revealed puretone thresholds of 15, 15, 0 and 40 while an 
October 1977 entrance audiometric studies revealed puretone 
thresholds of 5, 0, 5, and 35.  A PULHES profile of H-1 was 
assigned in both cases.  

Later, a February 1988 audiometric studies revealed puretone 
thresholds of 0, 0, 15 and 40 decibels for the left ear at 
1000, 2000, 3000, and 4000 hertz, respectively.  A PULHES 
profile of H-1 was assigned.  

During an October 1988 VA audiological examination, the 
audiometric studies revealed puretone thresholds of 0, 5, 20 
and 40 for the left ear.  The speech recognition score using 
the Maryland CNC Test was 94 percent.  The Veteran was 
diagnosed with slight to mild left ear sensorineural hearing 
loss.  

Significantly, the Veteran reports being routinely exposed to 
hazardous noise levels during service.  

The October 2003 VA outpatient treatment record indicated 
that the Veteran denied having any occupational or 
recreational noise exposure outside of service.  

The July 2009 VA examination puretone thresholds for the left 
ear were 20, 15, 15, and 45 at 1000, 2000, 3000 and 4000 
hertz respectively indicating the presence of left ear 
hearing loss disability for VA purposes under 38 C.F.R. § 
3.385.  

In the September 2009 VA examination, the examiner, after 
addressing the Veteran's in-service noise exposure and 
reviewing the Veteran's claim file, noted mild to moderate 
high frequency sensorineural hearing loss from 500 to 8000 
hertz in the left ear.  

In light of the Veteran's credible assertions of having 
serious noise exposure in service, and given the VA 
examination findings recorded shortly after service, the 
Board finds that the Veteran's left ear hearing disability as 
likely as not underwent an increase in severity beyond 
natural progression during his extended period of active 
service.  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, service connection for the left ear hearing 
loss is warranted.  



ORDER

Service connection for right ear hearing loss is granted.  

Service connection for left ear hearing loss is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


